FILED
                              NOT FOR PUBLICATION                           DEC 08 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 FRANCISCO JAVIER NAJERA-                         No. 07-72471
 JALOMA,
                                                  Agency No. A072-308-514
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Francisco Javier Najera-Jaloma, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s removal order. We have jurisdiction pursuant to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
8 U.S.C. § 1252. We review de novo questions of law, Sandoval-Lua v. Gonzales,

499 F.3d 1121, 1126-27 (9th Cir. 2007), and we deny the petition for review.

        Because Najera-Jaloma’s 2002 conviction for possession of a controlled

substance in violation of California Health & Safety Code § 11350(a) was his

second drug-related conviction, it would not have qualified for treatment under the

Federal First Offenders Act, 18 U.S.C. § 3607, if he had been prosecuted in federal

court. See Aguiluz-Arellano v. Gonzales, 446 F.3d 980, 983-84 (9th Cir. 2006).

Accordingly, the agency did not err in considering it to be a conviction for the

purpose of sustaining the charge of removability under 8 U.S.C. § 1227(a)(2)(B)(i).

Id.

        In light of our disposition, we need not address Najera-Jaloma’s remaining

contention.

        PETITION FOR REVIEW DENIED.




IH/Research                               2                                    07-72471